DETAILED ACTION
1.	The amendment received on January 19, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 11 is objected to for the following:  on line 2 it appears that ‘the structures’ should read -the first and second structures-.  Correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claim 9, ‘structures of the first structure are arranged in a first array in a direction substantially perpendicular to a direction in which structures of the second structure are arranged in a second array (lines 1-3)’ is indefinite, for it is unclear how structures of the first structure can be both ‘substantially perpendicular’ and parallel to structures of the second structure.  Claim 1 from which claim 9 depends refers to ‘the first structure comprises a structure extending in a first direction (lines 12-13)’ and ‘the second structure comprises a structure extending the in the first direction (lines 14-15)’ which appears to make the structures parallel to each other.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 12-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,811,323 to Van Leest et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-20 of ‘323 anticipate claims 12-16 and 19 of the current application.   Claims 16-20 of ‘323 disclose all the limitations of claims 12-16 and 19 of the current application.
The claims of ‘391 are unpatentable over the claims of ‘323 as such:
Claims of ‘391
Claims of ‘323
12
16-20
13
17
14
18
15
19
16
20
19
14


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barak et al. (2017/0146465)-previously cited.
	As for claim 12, Barak in a test structure design for metrology measurements in patterned samples a method (Figs. 1A-1D with Fig. 3A-3G and 4A-4F) comprising: creating a first structure for a metrology target, the first structure to be created by a first patterning process that creates a corresponding device feature of a device (Fig. 1A: L2 in test region and patterned region;  Figs. 3A-3D; Fig. 4A-4E); creating a second structure for the metrology target, the second structure to be created by a second patterning process that creates a further corresponding device feature of device (Fig. 1A: L1 in test region and patterned region; Fig. 3E and Fig. 4b), wherein the first and second structures together form one or more instances of a unit cell (Figs. 1A-1C: test region as unit cell), the unit cell having geometric symmetry at a nominal physical configuration (Fig. 1B); and introducing a feature in the metrology target that causes, at a different physical configuration than the nominal physical configuration due to a relative shift in location of device features in the device from an expected location of the device features in the device, an asymmetry in the unit cell (Fig. 1C: auxiliary pattern introduced; Fig. 1A: auxiliary pattern introduced; paragraph 0016).
	As for claim 13, Barak discloses/suggests everything as above (see claim 12).  In addition, Barak discloses/suggests  a feature of the first structure has a substantially same dimension and/or pitch as the corresponding feature of the device and/or a feature of the second structure has a substantially same dimension and/or pitch as the corresponding feature of the device (Fig. 1A-1B: L1 and L2 have same thickness and same height:  Fig. 3E and 4E).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Barak et al. (2017/0146465)-previously cited in view of Chen et al. (2015/0185626).
	As for claim 15, Barak discloses/suggests everything as above (see claim 12).  Barak is silent concerning evaluating one or more selected from: printability of the metrology target, detectability of the metrology target, robustness of the metrology target to process variations, and/or matching of the metrology target to a device pattern.  Nevertheless, Chen in a method and apparatus for design of a metrology target teaches metrology target design may be subject to testing and/or simulation in order to confirm their suitability and/or viability, both from a printability and detectability standpoint (paragraph 0063).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate one or more selected from: printability of the metrology target, detectability of the metrology target, robustness of the metrology target to process variations, and/or matching of the metrology target to a device pattern such as detectability and printability to determine the metrology target’s suitability and viability in the metrology of lithographic processes.

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Barak et al. (2017/0146465)-previously cited
	As for claim 19, Barak discloses/suggests everything as above (see claim 12).  He does not explicitly state that there is a computer program product comprising a computer non-transitory readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to cause the method of claim 12.  He does mention that there is a data processor (Fig. 2: 148).  Nevertheless, the examiner takes official notice that it is well known in the art to automate processes via programmed computers/controllers using software comprising computer programs.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a computer non-transitory readable medium having instructions to execute the method of claim 12 by a computer in order to automate the process.
13.	Claims 1, 3, 5, 7-11, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Lin (7,180,593)-cited by applicant.
	As for claim 1, Lin in an overlay mark for aligning different layers on a semiconductor wafer discloses/suggests the following:  a first structure arranged to be created by a first patterning process(Fig. 4(d): 144 on a separate layer therefore demonstrates different patterning process from other layer structures; Fig. 5(b): 190 on a separate layer therefore demonstrates different patterning process from other layer structures); and a second structure arranged to be created by a second patterning process (Fig. 4(d):  142: again, different layer demonstrates different patterning process from first structure; Fig. 5(b): 180: again, different layer demonstrates different patterning process from first structure), wherein the first structure and/or second structure is not used to create a functional aspect of a device pattern (Figs. 4(d) and 5(b) are overlay marks, metrology targets, for aligning different layers on a seminconductor wafer (col. 2, line 64 to col. 3, line 3); wherein the first and second structures together form one or more instances of a unit cell (Figs. 4(d) and 5(b): treating a single metrology target, overlay mark, as a single unit cell), the unit cell having geometric symmetry at a nominal physical configuration (Fig. 4(d) and Fig. 5(b) demonstrates the metrology targets have square symmetry).
	As for ‘the unit cell has a feature that causes, at a different physical configuration than the nominal physical configuration due to a relative shift in pattern placement in the first patterning process, the second patterning process and/or another patterning process, an asymmetry in the unit cell,’  Lin does not explicitly state this.   Nevertheless, he does teach that overlay error is determined from determining the difference in position of targets between two different layers (col. 1, lines 39-52).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  the unit cell has a feature that causes, at a different physical configuration than the nominal physical configuration due to a relative shift in pattern placement in the first patterning process, the second patterning process and/or another patterning process, an asymmetry in the unit cell such as the segmented frames 144 and 142 of Fig 4(d) treating each frame as a feature and segmented frames 180 and 190 of Fig. 5(b) treating each frame as a feature for any pattern misplacement in the x or y direction will create an asymmetry in the target due to overlay error between individual layers.
	In addition, Lin discloses/suggests the first structure comprises a structure extending in a first direction with a first dimension in a second direction substantially perpendicular to the first direction and/or a first type of material (Fig. 4(d):  144  or  Fig. 5(b): 190 comprise a square frame that extends in a first direction,  y direction (vertical direction) or x direction (horizontal) treating first dimension as the width of the square frame) and the second structure comprises a structure extending in the first direction with a second dimension in the second direction or a second type of material (Fig. 4(d): 142 or Fig. 5(b): 180 comprise a square frame that extends in the first direction, y direction (vertical direction) or x direction (horizontal); treating second dimension as the width of the square frame); wherein the feature comprises the first dimension and/or the first type of material being different than the second dimension and/or the second type of material (as stated above: the feature was treated as either the outer or inner frames: outer frames:  Fig. 4(d): 144 or Fig. 5(b): 190 and inner frames: Fig. 4(d): 142 or Fig. 5(b): 180; inner frame would have smaller width, a dimension, than the outer frame).
	As for claim 3, Lin discloses/suggests everything as above (see claim 1). In addition, Lin discloses/suggests the first structure comprises structures arranged in an array the first direction and at least one such structure comprises a plurality of sub-structures separated by voids or cuts arranged along the second direction (Fig. 4(d) and 5(b): 144 and 190 are segmented frames having 2 vertical segments and 2 horizontal segments thereby having two directions, x and y directions, and voids are along each dimension wherein the voids are between each small square segment, each sub-structure, making up the frames’ vertical and horizontal segments) and/or the second structure comprises structures arranged in an array in a first direction and at least one such structure comprises a plurality of sub-structures separated by voids or cuts arranged along a second direction substantially perpendicular to the first direction (Fig. 4(d) and 5(b): 142 and 180 are segmented frames having 2 vertical segments and 2 horizontal segments thereby having two directions, x and y directions, and voids are along each dimension wherein the voids are between each small square segment, each sub-structure, making up the frames’ vertical and horizontal segments), wherein the feature comprises the voids or cuts of the first structure and/or the second structure (As stated above in claim 1, a segmented frame may be interpreted as a ‘feature’:  Figs. 4(d) and 5(b):  treating 142 and 190 as a feature; treating 144 and 180 as a separate feature).
	As for claim 5, Lin discloses/suggests everything as above (see claim 3).  In addition, he discloses/suggests the first structure comprises the voids or cuts and the second structure comprises the voids (Fig. 4(d) and 5(b): 144 and 190 are segmented frames having two directions, x and y directions, and voids are along each dimension wherein the voids are between each small square segment, each sub-structure, making up the frame; Fig. 4(d) and 5(b): 142 and 180 are segmented frames having two directions, x and y directions, and voids are along each dimension wherein the voids are between each small square segment, each sub-structure making up the frame).
	As for claim 8, Lin discloses/suggests everything as above (see claim 1).  Lin suggests the first structure and second structure comprise closed curve structures (col. 3, lines 33-36:  dot-marks as circular dots). 
As for claim 9, Lin discloses/suggests everything as above (see claim 1).  In addition, Lin discloses/suggests structures of the first structure are arranged in a first array in a direction substantially perpendicular to a direction in which structures of the second structure are arranged in a second array (Figs. 4(d): 142 and 5(b): 190 have 2 horizontal segments and 2 vertical segments making up each square frame; Figs. 4(d): 144 and 5(b): 180 have 2 vertical segments and 2 horizontal segments making up each square frame.
	As for claim 10, Lin discloses/suggests everything as above (see claim 1).  Lin is silent concerning a computer program product comprising a computer non-transitory readable medium having a data structure therein, the data structure corresponding to the metrology target.  The examiner takes official notice that it is well known to use computer aided design with regards to metrology targets and photomasks.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a computer program product comprising a computer non-transitory readable medium having a data structure therein, the data structure corresponding to the metrology target in order to have stored a design file of the metrology target such as through computer aided design to be able to brought up for the operator to use when needed.
	Though the examiner treated ‘computer non-transitory readable medium having a data structure therein, the data structure corresponding to the metrology target of claim 1’ as having patentable weight, there does not appear to be a functional relationship between the computer readable medium and the data structure.  The computer-readable medium merely serves as a support for the data structure.  See MPEP 2111.05 III.
	As for claim 11, Lin discloses/suggests everything as above (see claim 1).  He is silent concerning one or more reticles comprising one or more patterns configured to facilitate production of the structures of the metrology target of claim 1.  Nevertheless, the examiner takes official notice that it is well known in the art to use photomasks, reticles, in order to provide patterns to be exposed to produce metrology targets on semiconductor substrates.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one or more reticles comprising one or more patterns configured to facilitate production of the structures of the metrology target of claim 1in order to produce a metrology target on a semiconductor substrate through photolithographic exposure.
	As for claim 21, Lin in an overlay mark for aligning different layers on a semiconductor wafer discloses/suggests the following:  a first structure arranged to be created by a first patterning process(Fig. 4(d): 144 on a separate layer therefore demonstrates different patterning process from other layer structures; Fig. 5(b): 190 on a separate layer therefore demonstrates different patterning process from other layer structures); and a second structure arranged to be created by a second patterning process (Fig. 4(d):  142 or 150a/150b: again, different layer demonstrates different patterning process from first structure; Fig. 5(b): 170 or 180: again, different layer demonstrates different patterning process from first structure), wherein the first structure and/or second structure is not used to create a functional aspect of a device pattern (Figs. 4(d) and 5(b) are overlay marks, metrology targets, for aligning different layers on a seminconductor wafer (col. 2, line 64 to col. 3, line 3); wherein the first and second structures together form one or more instances of a unit cell (Figs. 4(d) and 5(b): treating a single metrology target, overlay mark, as a single unit cell), the unit cell having geometric symmetry at a nominal physical configuration (Fig. 4(d) and Fig. 5(b) demonstrates the metrology targets have square symmetry).
	As for ‘the unit cell has a feature that causes, at a different physical configuration than the nominal physical configuration due to a relative shift in pattern placement in the first patterning process, the second patterning process and/or another patterning process, an asymmetry in the unit cell,’  Lin does not explicitly state this.   Nevertheless, he does teach that overlay error is determined from determining the difference in position of targets between two different layers (col. 1, lines 39-52).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  the unit cell has a feature that causes, at a different physical configuration than the nominal physical configuration due to a relative shift in pattern placement in the first patterning process, the second patterning process and/or another patterning process, an asymmetry in the unit cell such as the segmented frames 150a/150b, 144, 142 of Fig 4(d) treating each frame as a feature and segmented frames 170, 180, and 190 of Fig. 5(b) treating each frame as a feature for any pattern misplacement in the x or y direction will create an asymmetry in the target due to overlay error between individual layers.
	In addition, Lin discloses/suggests the first and/or second structures comprises a plurality of structures having one or more voids or cuts therein (Fig. 4(d): 144 and Fig. 5(b): 190 both comprise 4 equal line segments, 2 horizontal and 2 vertical segments, making up the square frames; as does Fig. 4(d) 142 and Fig. 5(b): 180).
	And Lin suggests the structures of the first and/or second structure are configured for determination of a parameter associated with the first and second patterning processes in a first direction (Fig. 4(d) and Fig. 5(b): overlay can be determined in two dimensions, x and y directions:  therefore, treat one parameter as x-overlay);  and the one or more voids or cuts are configured for determination of a parameter associated with the first and second patterning processes in a second direction different from the first direction (Fig. 4(d) and 5(b): again, overlay can be determined in two dimensions, x and y directions, therefore, treat another parameter as y-overlay). 
As for claim 23, Lin discloses/suggests everything as above (see claim 21).  In addition, he discloses/suggests the first structure comprises the one or more voids and the second structure comprises the one or more voids (Fig. 4(d) and 5(b): 142 and 190 are segmented frames having two directions, x and y directions, and voids are along each dimension wherein the voids are between each small square segment, each sub-structure, making up the frame; Fig. 4(d) and 5(b): 144 and 180 are segmented frames having two directions, x and y directions, and voids are along each dimension wherein the voids are between each small square segment, each sub-structure making up the frame).
	As for claim 24, Lin discloses/suggests everything as above (see claim 21).  In addition, Lin discloses/suggests structures of the first structure are arranged in a first array in a direction substantially perpendicular to a direction in which structures of the second structure are arranged in a second array (Figs. 4(d): 144 and 5(b): 190 have 2 horizontal segments and 2 vertical segments making up each square frame; Figs. 4(d): 142 and 5(b): 180 have 2 vertical segments and 2 horizontal segments making up each square frame.
Allowable Subject Matter
14.	Claims 4, 6, 7, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 14 and 16 are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
Response to Arguments
15.	Applicant's arguments filed on January 19, 2022 with regards to the rejection of claims 1-3, 5, 7, 10, 11 and 17-20 under 35 USC 103 using Lin (7,180,593) have been fully considered but they are not persuasive.  Though applicant refers to Lin not explicitly disclosing ‘the first type of material being different than’ ‘the second type of material (please see applicant’s remarks: page 8 first full paragraph),’ claim 1 as written does not preclude having ‘a first dimension’ being different from ‘a second dimension.’  Please see refer to rejection of claim 1 above.
	The examiner apologizes for the inconvenience, but upon further review claims 12-13 have been rejected under 35 USC 102(a)(2) using Barak et al. (2017/0146465) and claim 15 has been rejected under 35 USC 103 using Barak et al. (2017/0146465) in view of Chen et al. (2015/0185626).  Please see above.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 2005/0069790 to Gruss et al.  (see Figs. 2A-2B: demonstrating that each frame (Fig. 2A: 1 and 3; Fig. 2B: 1, 2, 3) has a different thickness (linewidth))
17.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886